0026-0W-EPIE0W-00223259-656955

                                 UNITED STATES BANKRUPTCY COURT
                                                         DISTRICT OF KANSAS


In re: NATHANIEL PETE YOUNG JR                                                                          Case No.: 13-11316-13
       MEAGAN CORNELL YOUNG
             Debtor(s)

                     CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
Carl B. Davis, chapter 13 trustee, submits the following Final Report and Account of the administration of the estate pursuant to 11 U.S.C.
Section 1302(b)(1). The trustee declares as follows:

1) The case was filed on 05/28/2013.
2) The plan was confirmed on 08/14/2013.
3) The plan was modified by order after confirmation pursuant to 11 U.S.C Section 1329 on NA.
4) The trustee filed action to remedy default by the debtor in performance under the plan on 12/30/2016, 06/08/2015.
5) The case was completed on 06/29/2018.
6) Number of months from filing or conversion to last payment: 61.
7) Number of months case was pending: 65.
8) Total value of assets abandoned by court order: NA.
9) Total value of assets exempted: 13,885.00.
10) Amount of unsecured claims discharged without full payment: 18,153.72.
11) All checks distributed by the trustee relating to this case have cleared the bank.

 Receipts:
        Total paid by or on behalf of the debtor:          $15,647.24
        Less amount refunded to debtor:                         $47.24
 NET RECEIPTS:                                                                  $15,600.00

 Expenses of Administration:
        Attorney's Fees Paid Through The Plan:                                 $2,200.00
        Court Costs:                                                             $281.00
        Trustee Expenses and Compensation:                                       $879.73
        Other:                                                                       $.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $3,360.73

 Attorney fees paid and disclosed by debtor:                $300.00




 Scheduled Creditors:
Creditor                                                      Claim              Claim            Claim          Principal           Interest
Name                                         Class            Scheduled          Asserted         Allowed        Paid                Paid
ADVANCE AMERICA                              Unsecured             600.00              NA              NA               .00                 .00
ADVANTEDGE QUALITY CARS                      Secured             8,988.05        7,785.00         7,785.00        7,785.00           1,050.38
ADVANTEDGE QUALITY CARS                      Unsecured                   NA      1,279.88         1,279.88           97.36                  .00
AT&T MOBILITY II                             Unsecured             100.00          886.04           886.04           67.00                  .00
DR JOHN PROVENZANO                           Unsecured             336.72              NA              NA               .00                 .00
DR KENNETH NELSON                            Unsecured             260.00          255.00           255.00           19.29                  .00
EAST WICHITA DENTIST                         Unsecured             150.00              NA              NA               .00                 .00
EQUISHARE CREDIT                             Unsecured                   NA      1,284.05         1,284.05           97.67                  .00
FARMERS INSURANCE GROUP                      Unsecured             410.00              NA              NA               .00                 .00
FIDELITY SAVINGS                             Unsecured             950.00          935.60           935.60           70.75                  .00
GALICHIA HEART HOSPITAL                      Unsecured           8,000.00        4,766.76         4,766.76          362.59                  .00
H&R BLOCK BANK                               Unsecured             280.00          238.33           238.33           18.02                  .00
HILLSIDE MEDICAL OFFICE                      Unsecured             300.00          143.68           143.68           10.87                  .00
                                  Case 13-11316          Doc# 70         Filed 10/11/18       Page 1 of 3
Page 1 of 3                                                                                                      UST Form 101-13-FR-S (9/1/2009)
0026-0W-EPIE0W-00223259-656955

                                 UNITED STATES BANKRUPTCY COURT
                                                   DISTRICT OF KANSAS


In re: NATHANIEL PETE YOUNG JR                                                           Case No.: 13-11316-13
       MEAGAN CORNELL YOUNG
             Debtor(s)

                     CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                              Claim         Claim          Claim        Principal           Interest
Name                                   Class          Scheduled     Asserted       Allowed      Paid                Paid
JOHN HOLLINGSWORTH DDS                 Unsecured           45.00           NA           NA             .00                 .00
KANSAS GAS SERVICE                     Unsecured          240.00        104.75      104.75            7.92                 .00
LOAN SMART                             Secured          1,000.00        500.00      500.00         500.00               68.24
LOAN SMART                             Unsecured             NA      1,115.93      1,115.93         84.38                  .00
MIDLAND CREDIT MANAGEMENT CORPORATI
                              Unsecured                 1,000.00           NA           NA             .00                 .00
MIDLAND FUNDING                        Unsecured        1,000.00        934.58      934.58          70.67                  .00
NGUYEN FAMILY DENTISTRY                Unsecured          363.00           NA           NA             .00                 .00
PUBLIC WORKS & UTILITIES               Unsecured          150.00           NA           NA             .00                 .00
QUIK CASH                              Unsecured          600.00        575.00      575.00          43.48                  .00
SPEEDY CASH                            Unsecured          790.00           NA           NA             .00                 .00
SPEEDY CASH                            Unsecured          980.00           NA           NA             .00                 .00
SPEEDY CASH                            Unsecured          150.00           NA           NA             .00                 .00
SPRINT NEXTEL                          Unsecured             NA         807.97      807.97          61.10                  .00
ST CATHERINE EMERGENCY PHYSICIANS
                                Unsecured                    NA            .00          .00            .00                 .00
SUNRISE CREDIT SERVICE                 Unsecured          551.75           NA           NA             .00                 .00
UNITED STUDENT AID FUNDS               Unsecured             NA      1,591.50      1,591.50        121.06                  .00
US DEPARTMENT OF EDUCATION             Unsecured        9,200.00    22,060.81     22,060.81      1,678.06                  .00




                                 Case 13-11316     Doc# 70    Filed 10/11/18     Page 2 of 3
Page 2 of 3                                                                                     UST Form 101-13-FR-S (9/1/2009)
0026-0W-EPIE0W-00223259-656955

                                 UNITED STATES BANKRUPTCY COURT
                                                        DISTRICT OF KANSAS


In re: NATHANIEL PETE YOUNG JR                                                                             Case No.: 13-11316-13
       MEAGAN CORNELL YOUNG
             Debtor(s)

                     CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                                      Claim               Claim              Claim        Principal           Interest
Name                                       Class              Scheduled           Asserted           Allowed      Paid                Paid
WESTAR ENERGY                              Unsecured               540.00           336.21            336.21          25.43                  .00

 Summary of Disbursements to Creditors:                                                              Claim        Principal           Interest
                                                                                                     Allowed      Paid                Paid
 Secured Payments:
     Mortgage Ongoing:                                                                                    .00           .00                .00
     Mortgage Arrearage:                                                                                  .00           .00                .00
     Debt Secured by Vehicle:                                                                        8,285.00      8,285.00           1,118.62
     All Other Secured:                                                                                   .00           .00                .00
 TOTAL SECURED:                                                                                      8,285.00      8,285.00           1,118.62

 Priority Unsecured Payments:
     Domestic Support Arrearage:                                                                          .00            .00                 .00
     Domestic Support Ongoing:                                                                            .00            .00                 .00
     All Other Priority:                                                                                  .00            .00                 .00
 TOTAL PRIORITY:                                                                                          .00            .00                 .00

 GENERAL UNSECURED PAYMENTS:                                                                     37,316.09         2,835.65                  .00

 Disbursements:
        Expenses of Administration:                                                              $3,360.73
        Disbursements to Creditors:                                                             $12,239.27
 TOTAL DISBURSEMENTS:                                                                                                              $15,600.00

    12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009, the estate has been fully administered, the
    foregoing summary is true and complete, and all administrative matters for which the trustee is responsible have been completed.
    The trustee requests a final decree be entered that discharges the trustee and grants such other relief as may be just and proper.


                  Date:    10/11/2018                                       By:   /s/Carl B. Davis
                                                                                  Standing Chapter 13 Trustee
           STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
           exemption 5 C.F.R. Section 1320.4(a)(2) applies.




                                  Case 13-11316          Doc# 70       Filed 10/11/18          Page 3 of 3
Page 3 of 3                                                                                                       UST Form 101-13-FR-S (9/1/2009)
